Case 2:17-cv-00050-CCC-CLW Document 119 Filed 02/06/20 Page 1 of 2 PageID: 1435




 Christopher S. Mayer – Bar ID 037481999
 Thomas F. Doherty – Bar ID 025611992
 McCARTER & ENGLISH, LLP
 Four Gateway Center
 100 Mulberry Street
 Newark, New Jersey 07102
 (973) 622-4444
 Attorneys for Defendants St. Joseph’s Health, Inc.,
 St. Joseph’s University Medical Center, Inc.,
 and Father Martin D. Rooney

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

                                                       Honorable Claire C. Cecchi, U.S.D.J.
 JIONNI CONFORTI,                                      Honorable Cathy L. Waldor, U.S.M.J.

                   Plaintiff,
                                                       Case No. 2:17-cv-00050 (CCC/CLW)
        v.

 ST. JOSEPH’S HEALTHCARE SYSTEM,
 INC.; ST. JOSEPH’S HOSPITAL AND                       NOTICE OF DEFENDANTS’ MOTION FOR
 MEDICAL CENTER D/B/A ST. JOSEPH’S                      RECONSIDERATION OF THE COURT’S
 REGIONAL MEDICAL CENTER; and                              OPINION AND ORDER DENYING
 FATHER MARTIN D. ROONEY,                                DEFENDANTS’ MOTION TO COMPEL
                                                       MENTAL EXAMINATION OF PLAINTIFF
                   Defendants.


 TO:     Tom Barnes, Esq.
         Jaclyn Palmerson, Esq.
         Quinn Emanuel Urquhart & Sullivan, LLP
         51 Madison Avenue, 22nd Floor
         New York, NY 10010-1601

         Omar Gonzalez-Pagan, Esq.
         Lambda Legal Defense and Education Fund, Inc.
         120 Wall Street, 19th Floor
         New York, New York 10005

         PLEASE TAKE NOTICE that on March 2, 2020, at 9:00 a.m., or as soon thereafter as

 counsel may be heard, Defendants St. Joseph’s Health, Inc., St. Joseph’s University Medical




 ME1 32575027v.1
Case 2:17-cv-00050-CCC-CLW Document 119 Filed 02/06/20 Page 2 of 2 PageID: 1436



 Center, Inc., and Father Martin D. Rooney (collectively, “Defendants”), shall move this Court

 pursuant to Fed. R. Civ. P. 60(b) and L. Civ. R. 7.1(i), for entry of an order reconsidering the

 Court’s January 22, 2020, Order and Opinion denying Defendants’ motion to compel the mental

 examination of Plaintiff Jionni Conforti pursuant to Fed. R. Civ. P. 35(a) and 37.

         PLEASE TAKE FURTHER NOTICE that in support of this motion Defendants will

 rely on the Declaration of Christopher S. Mayer, Esq., Declaration of Donald Raymond Reeves,

 Jr., M.D., and Brief submitted in Support of the Motion for Reconsideration.

         PLEASE TAKE FURTHER NOTICE that a proposed form of Order accompanies this

 Notice of Motion.


                                                   Respectfully submitted,

                                                   McCARTER & ENGLISH, LLP
                                                   Attorneys for Defendants St. Joseph’s Health,
                                                   Inc., St. Joseph’s University Medical Center,
                                                   Inc., and Father Martin D. Rooney

                                               By: s/Christopher S. Mayer
                                                     Christopher S. Mayer
                                                     Thomas F. Doherty

 Dated: February 5, 2020




                                                  2
 ME1 32575027v.1
